Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of CornerWorld Corporation (the "Company") on Form 10-KSB for the period ended April 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Patrick Wallace, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 14, 2007 By: /s/ Patrick Wallace Patrick Wallace - Chief Financial Officer, principal financial officer and principal accounting officer
